Opinion by
Mb. Justice Mitchell,
The learned judge below, conceding that if the question were between plaintiff and Montgomery it would have to go to the jury, wás of opinion that there was no sufficient evidence of knowledge or bad faith on the part of defendant, and therefore directed a verdict for him.
*204The case discloses a plain and very gross fraud on the part of Montgomery, and the use of Hall the defendant as the instrument for the perpetration of it. Under such circumstances the question of fact alwaj's arises whether the person made the instrument was so used with his knowledge and consent, or was an innocent victim. Generally this is a matter for the •jury, for while they should not be permitted to draw conclusions from insufficient evidence, yet questions should not be taken away from them too easily, which depend on the inferences of knowledge and motive from a number of acts capable of different interpretations.
The evidence in the present case, points strongly to the conclusion that Hall not only knew of Montgomery’s fraud, but participated in it. It is true there is no one fact established which can be said to prove it, but fraud is rarely capable of proof in that way. It is the chain of less direct circumstances all pointing the same way, until there seems no other reasonable mode of reconciling them, that must usually be.depended on in reaching a conclusion. The defendant was Montgomery’s brother-in-law ; he knew the boat w'as part of the assets of the Fishing Company, though the title may have been recorded in the names of the partners as tenants in common; he was a clerk at a salary of twelve hundred dollars; had never been in the fishing business, or had any acquaintance with it; made no examination of the boat, and no inquiry as to its value or its earning capacity; yet under such circumstances he gave a judgment note for an amount equal to nearly two years of his entire salary, and paid nothing, though he got a bill of sale which falsely recited the payment of the price in hand in lawful money. If there is any explanation of such a transaction con-. sistent with good faith, it should at least have the indorsement of a jury.
The registry act of • the United States has very little to do with the case. It is for the protection of bona fide purchasers, not others. The defendant made his purchase first; if it was in good faith he got a good title, with the statute or without it; if it was fraudulent he got no title at all as against the plaintiff, and the statute will not help him.
Judgment reversed, and venire de novo awarded.